Exhibit 10.4

EXECUTION VERSION

SAREPTA THERAPEUTICS, INC.

2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Unless otherwise defined herein, the terms defined in the 2014 Employment
Commencement Incentive Plan, as amended, (the “Plan”) will have the same defined
meanings in this Restricted Stock Award Agreement (the “Award Agreement”).

 

I. NOTICE OF RESTRICTED STOCK GRANT (“NOTICE OF GRANT”)

 

Participant Name:    Douglas S. Ingram Address:    On file in the records of the
Company.

You (the “Participant”) have been granted the number of shares (the “Shares”) of
restricted Common Stock of Sarepta Therapeutics, Inc. (the “Company”) set forth
below (the “Restricted Stock”), pursuant and subject to the terms and conditions
of the Plan and this Award Agreement, as follows:

 

Date of Grant   

June 26, 2017

Vesting Commencement Date   

June 26, 2017

Number of Restricted Shares Granted   

335,000 Shares of restricted Common Stock of the Company

Vesting Schedule

Subject to the terms and conditions of the Plan and this Agreement, the
Restricted Stock will vest, and the Company’s right to reacquire the Restricted
Stock will lapse, in accordance with the following vesting schedule, with the
number of Shares that vest on the first vesting date being rounded up to the
nearest whole share, the number of Shares that vest on any subsequent vesting
date being rounded down to the nearest whole share and 100% of the Shares
becoming vested on the final vesting date:

Twenty-five percent (25%) of the Restricted Stock shall vest on the one-year
anniversary of the Date of Grant, and one thirty-sixth (1/36th) of the remaining
unvested Restricted Stock shall vest on each monthly anniversary of the Date of
Grant thereafter, ending on the fourth anniversary of the Date of Grant, in each
case, subject to the Executive’s continued service to the Company or a
subsidiary thereof from the Date of Grant through each applicable vesting date.
In addition to being subject to the terms and conditions in this Award Agreement
and the Plan, the Restricted Stock shall be subject to Section 26 of the
employment agreement between the Participant and the Company dated June 26, 2017
(the “Employment Agreement”).

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

An additional portion of the Restricted Stock shall also vest equal to 25% of
the total shares, as described in Section 8(d)(v)(A) of the Employment
Agreement, with respect to termination of Participant by the Company without
“Cause” or termination by Participant for “Good Reason,” in each case as defined
under the Employment Agreement; and 100% of the Restricted Stock shall also vest
subject to the terms of Sections 3(c)(i) and 3(c)(iii) of the change in control
and severance agreement between the Company and the Participant dated June 26,
2017 (the “CIC Severance Agreement”), with respect to termination of Participant
during a “Change in Control Period,” as defined in the CIC Severance Agreement.

The Restricted Stock is subject to the terms and conditions in this Award
Agreement and the Plan. The Restricted Stock and the shares acquired pursuant to
vesting of the Restricted Stock are subject to the Company’s Incentive
Compensation Recoupment Policy and the clawback terms provided in Section 26 of
the Employment Agreement. Without limiting the generality of the foregoing, any
shares acquired pursuant to vesting of the Restricted Stock shall be subject to
clawback by the Company as a result of any act or omission that involves the
Executive’s fraud or any act or omission of the Executive that constitutes
“Cause,” as defined in the Employment Agreement.

Agreements and Acknowledgements

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that the Restricted Stock is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement, including the Terms and Conditions of Restricted Stock Grant,
attached hereto as Exhibit A, all of which are made a part of this document.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant agrees and certifies that
Participant has not been previously employed in any capacity by the Company or a
Subsidiary, or if previously employed, has had a bona-fide period of
non-employment, and that the grant of the Restricted Stock is an inducement
material to Participant’s agreement to enter into employment with the Company or
Subsidiary. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

PARTICIPANT:    SAREPTA THERAPEUTICS, INC.

/s/ Douglas S. Ingram

  

/s/ M. Kathleen Behrens, Ph.D.

Signature    By

Douglas S. Ingram

  

M. Kathleen Behrens, Ph.D.

Print Name    Title: Chairwoman of the Board Residence Address:   

On file in the records of the Company.

  

 

  

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) the number of Shares of Restricted Stock, as set forth in the
Notice of Grant, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

2. Vesting Schedule. Except as provided in Section 3, the Restricted Stock
awarded by this Award Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Award Agreement,
unless Participant will have been continuously an Employee from the Date of
Grant until the date such vesting occurs. The term “vest” as used herein with
respect to any Share of Restricted Stock means the lapsing of the restrictions
described herein with respect to such Share.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Administrator.

4. Forfeiture upon Termination of Relationship with the Company as a Service
Provider; Death of Participant.

(a) Except as otherwise provided in any employment or change of control or
similar individual agreement between the Company and the Participant, upon the
termination of the Participant’s relationship with the Company as a Service
Provider for any reason other than the death of the Participant, any then
outstanding and unvested shares of Restricted Stock acquired by the Participant
hereunder will be automatically and immediately forfeited. The Participant
hereby (i) appoints the Company or, if applicable, the Company’s designated
escrow or transfer agent, as his or her attorney-in-fact to take such actions as
may be necessary or appropriate to effectuate a transfer of the record ownership
of any such shares that are unvested and forfeited hereunder, (ii) agrees to
deliver to the Company, or to the Company’s designated escrow or transfer agent,
as applicable, as a precondition to the issuance of any certificate or
certificates with respect to unvested shares of Restricted Stock hereunder, one
or more stock powers, endorsed in blank, with respect to such shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company, or the Company’s designated escrow or transfer agent, as applicable,
may reasonably request to accomplish the transfer or forfeiture of any unvested
shares of Restricted Stock that is forfeited hereunder.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) In the event the Participant’s relationship with the Company as a Service
Provider terminates as a result of the Service Provider’s death, 100% of the
Shares of Restricted Stock will vest as of the date of such death.

5. Retention of Certificates. Any certificates representing unvested Shares of
Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed. If unvested shares of Restricted Stock
are held in book entry form, the Participant agrees that the Company may give
stop transfer instructions to the depository to ensure compliance with the
provisions hereof.

6. Legend. All certificates representing unvested Shares of Restricted Stock
will contain a legend substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF
THE AMENDED AND RESTATED THE 2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN, AS
AMENDED, OF SAREPTA THERAPEUTICS, INC. AND A RESTRICTED STOCK AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND SAREPTA THERAPEUTICS, INC. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF SAREPTA THERAPEUTICS, INC.

As soon as practicable following the vesting of any such Shares of Restricted
Stock the Company shall cause a certificate or certificates covering such
Shares, without the aforesaid legend, to be issued and delivered to the
Participant. If any Shares of Restricted Stock are held in book-entry form, the
Company may take such steps as it deems necessary or appropriate to record and
manifest the restrictions applicable to such Shares.

7. Dividends, Voting Rights, etc. The Participant will be entitled to
(i) receive any and all dividends or other distributions paid with respect to
those Shares of Restricted Stock of which he or she is the record owner on the
record date for such dividend or other distribution, and (ii) vote any Shares of
Restricted Stock of which he or she is the record owner on the record date for
such vote; provided, however, that any property (other than cash) distributed
with respect to a Share of Restricted Stock (the “associated share”) acquired
hereunder, including without limitation a distribution of shares of Common
Stock by reason of a stock dividend, stock split or otherwise, or a distribution
of other securities with respect to an associated share, will be subject to the
restrictions of this Award Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and will be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

8. Death of Participant. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the beneficiary named in the written designation (in a form
acceptable to the Administrator) most recently filed

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

with the Administrator by the Participant and not subsequently revoked, or if
there is no such designated beneficiary, by the executor or administrator of the
Participant’s estate (in each case, the “Beneficiary”). Any distribution or
delivery under this Award Agreement to a Beneficiary will be subject to the
Company receiving appropriate proof of the right of the Beneficiary to receive
such distribution or delivery, as the case may be, as determined by the
Administrator.

9. Withholding of Taxes. The award or vesting of the Shares of Restricted Stock
acquired hereunder, and the payment of dividends with respect to such Shares,
may give rise to “wages” subject to withholding. No certificates representing
Shares will be transferred by the Company or its designated escrow or transfer
agent nor restrictions otherwise removed from such Shares pursuant to the
vesting of Shares of Restricted Stock unless and until any federal, state, or
local withholding tax requirements have been satisfied to the satisfaction of
the Administrator. The Participant expressly acknowledges and agrees that the
Stock deliverable under this Award Agreement shall be reduced by the minimum
amount necessary to satisfy all of the Company’s withholding tax obligations and
the Participant’s tax obligations under federal, state and local law, not to
exceed the Participant’s estimated minimum federal, state and local tax
obligations attributable to this Award Agreement. The Participant may, however,
elect to pay to the Company the withholding taxes in cash or by check in
accordance with Section 15(b) of the Plan, provided that such election may be
made at any time other than during any scheduled or unscheduled blackout dates.
The Participant authorizes the Company and its subsidiaries to withhold such
amount from any amounts otherwise owed to the Participant, but nothing in this
sentence may be construed as relieving the Participant of any liability for
satisfying his or her obligation under the preceding provisions of this Section.

10. No Guarantee of Employment. PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

11. Sale of Vested Shares; Non-transferability of Shares. The Participant
understands that he or she will be free to sell any Share of Restricted Stock
once it has vested, subject to (i) satisfaction of any applicable tax
withholding requirements with respect to the vesting or transfer of such Share;
(ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable requirements of federal and state securities laws.
Unvested Shares of Restricted Stock may not be transferred except as expressly
permitted under Section 8 of this Award Agreement or Section 13 of the Plan.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13. Additional Conditions to Issuance and Vesting of Shares. The Company will
not be obligated to deliver any Shares under the Plan or to remove any
restriction from Shares previously delivered hereunder until: (i) the Company is
satisfied that all legal matters in connection with the issuance and delivery of
such Shares have been addressed and resolved; (ii) if the outstanding Common
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions contained in this Award Agreement have been satisfied or waived. The
Company may require, as a condition to the delivery of Shares under this Award
Agreement or the vesting of such Shares, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, or any applicable state or non-U.S.
securities law.

14. Plan Governs. This Award Agreement is subject in its entirety to all terms
and provisions of the Plan, which is incorporated herein by reference. In the
event of a conflict between one or more provisions of this Award Agreement and
one or more provisions of the Plan, the provisions of the Plan will govern.
Capitalized terms used and not defined in this Award Agreement will have the
meaning set forth in the Plan. A copy of the Plan as in effect on the Date of
Grant has been furnished to the Participant. By accepting, or being deemed to
have accepted, all or any part of the Restricted Stock, the Participant agrees
to be bound by the terms of the Plan and this Award Agreement.

15. Recoupment Policy; Stock Ownership Guidelines. This award of Restricted
Stock and any Shares issued pursuant to this Award Agreement will be subject to
the Company’s Compensation Recoupment Policy, any clawback or other restriction
set forth in the Notice of Grant and the Company’s Stock Ownership Guidelines
and the Company’s Stock Ownership Guidelines, where applicable.

16. Electronic Delivery. The Company may decide to deliver any documents related
to the Shares of Restricted Stock awarded hereunder or future awards of
restricted stock that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17. Form S-8 Prospectus. The Participant acknowledges that he or she has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Common Stock that may be issued under the Plan.

18. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Sarepta
Therapeutics, Inc., 215 First Street, Suite 7, Cambridge, MA 02142, or at such
other address as the Company may hereafter designate in writing.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21. Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. The Administrator may at any time or times amend this Award
Agreement for any purpose which may at the time be permitted by law; provided,
however, that except as otherwise expressly provided herein or in the Plan the
Administrator may not, without the Participant’s consent, alter the terms of
this Award Agreement so as to affect materially and adversely the Participant’s
rights under this Award Agreement. This Award Agreement and the award of
Restricted Stock hereunder are intended to be exempt from Code Section 409A.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A, or to otherwise avoid imposition
of any additional tax or income recognition under Code Section 409A in
connection to this award of Restricted Stock.

22. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Shares have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan and this Award Agreement;
provided, however, any action taken by the Board in connection with the
administration of the Plan shall not be deemed approved by the Board unless such
actions are approved by a majority of the Outside Directors.

23. Limitation on Liability. Notwithstanding anything to the contrary in the
Plan or this Award Agreement, neither the Company, nor any of its subsidiaries,
nor the Administrator, nor any person acting on behalf of the Company, any of
its subsidiaries, or the Administrator, will be liable to the Participant or to
any Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this award of Restricted Stock to satisfy the requirements of Section 409A of
the Code or by reason of Section 4999 of the Code, or otherwise asserted with
respect to this award of Restricted Stock.

24. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this award of
Restricted Stock or this Award Agreement,

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the parties hereby submit to and consent to the jurisdiction of the State of
Delaware, and agree that such litigation will be conducted in the state courts
of Delaware, or the federal courts for the United States for the District of
Delaware, and no other courts, where this award of Restricted Stock is made
and/or to be performed.

25. Shareholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s shareholders. As more particularly described in
Section 19(b) of the Plan, pursuant to Nasdaq Stock Market Rule 5635(c), the
issuance of this Option and the shares of Stock issuable upon exercise or
vesting of such Option pursuant to the Plan are not subject to the approval of
the Company’s shareholders.

 

10